                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

    BLAINE KOBY GHOLSON,                              )
                                                      )
                  Plaintiff,                          )      Civil Action No. 18-1632
                                                      )      Judge Arthur J. Schwab/
                          v.                          )      Magistrate Judge Maureen P. Kelly
                                                      )
    REBECCA ANDREWS and ZACHARY                       )
    KENNEDY,                                          )
                                                      )      Re: ECFNo. 1
                  Defendants.                         )



                                      MEMORANDUM ORDER

           Blaine Koby Gholson ("Plaintiff'), is pro se litigant, currently housed in the State

    Correctional Institution at Pine Grove ("SCI-Pine Grove"). Plaintiff has filed a Motion for In

    Forma Pauperis status ("IFP Motion"), ECF No. 1, in order to prosecute a prisoner civil rights
L   complaint. This civil rights action was received by the Clerk of Court on December 6, 2018, and

    was referred to United States Magistrate Judge Maureen P. Kelly for pretrial proceedings in

    accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(l), and Rule 72 of the Local

    Rules for Magistrate Judges.

           The Magistrate Judge's Report and Recommendation, ECF No. 2, was filed on December

    21, 2018, and recommended that Plaintiffs IFP Motion be denied. Service was made on the

    Plaintiff at his address ofrecord. Plaintiff was given until January 7, 2019 by which to file

    objections. Pursuant to the prisoner mail box rule, Plaintiff filed timely Objections, ECF No. 3,

    which, for the reasons below will be overruled.

           As noted in the Report, Plaintiff consistently had a balance of over $3,000.00 in his

    inmate account from November 1, 2017, ECF No. 1 at 3, up until October 19, 2018, id. at 14.
Indeed, Plaintiff concedes in his Objections that as of January 2, 2019, Plaintiff had somewhat

less than $1,557.00 in his prison account, which we deem to constitute a sum more than

sufficient to pay the entire filing fee. ECF No. 3, ~ 1.

        However, Plaintiff complains that he owes more than $4,000 dollars in restitution and

court fees. Id.   ~   2. While he may have such obligations, we note that there have been no

deductions from Plaintiffs inmate account to pay those obligations and therefore, we find the

balance in his inmate account sufficient and available notwithstanding these "obligations" that

have heretofore not been enforced against Plaintiff. Moreover, notwithstanding these

"obligations," he paid the full filing fee in another civil action that he recently filed in this Court.

Gholson v. Sheeder, No. 18-cv-1289 (W.D. Pa. ECF No. 16, filing fee paid 10/29/2018).

       Next, Plaintiff complains that he has to pay roughly $300.00 a month in medical fees,

which involves the payment for medical services in connection with Plaintiff refusing to eat and,

therefore, requiring that the Department of Corrections feed Plaintiff through a medical tube. Id.

(ECF No. 1 ~ 50 -52). Given that the requirement of paying the medical bills is within Plaintiffs

control, namely, he can cease to refuse food, we do not find this cited reason for granting him

IFP status particularly persuasive. Nor does he say how much longer into the future such

payments will be required. As of January 2, 2019, he had around $1,557.00 in his inmate

account, a sum more than sufficient to pay the filing fee.

       Plaintiff also complains that he is in the restricted housing unit and cannot earn any more

money and, furthermore, the people who have been sending him money no longer do so because

he no longer communicates with those people. ECF No. 3 ~~ 4 - 5. Given the amount of cash

currently available as of January 2, 2019, we find Plaintiffs potential future "indigency" as a




                                                       2
result of him not being able to earn money at a prison job and his not receiving money from

outside sources unpersuasive as to entitling him to now proceed as a pauper herein.

          Accordingly, in the sound exercise of our discretion, Cotto v. Tennis, 369 F. App'x 321,

322 (3d Cir. 2010) ("We review the denial of leave to proceed IFP for abuse of discretion."), and

after providing de novo review of the IFP Motion, the Report and the Objections thereto, we

overrule the Objections and find that Plaintiff has not met his burden to show entitlement to IFP

status.

          Therefore, IT IS HEREBY ORDERED that Plaintiffs IFP Motion is DENIED,

          IT IS FURTHER ORDERED the Report and Recommendation, ECF No. 2, filed on

December 21, 2018, by Magistrate Judge Kelly, is adopted as the opinion of the court.

          IT IS FURTHER ORDERED that Plaintiff shall pay the entire filing fee of $400.00 by

February 1, 2019 or the case will be dismissed without further warning for failure to prosecute.




                                                      a
                                                tates District Judge

Dated: January /0 , 2019



cc:       The Honorable Maureen P. Kelly
          United States Magistrate Judge


          BLAINE KOBY GHOLSON
          HJ 8101
          SCI PINE GROVE
          191 FYOCK ROAD
          INDIANA, PA 15701




                                                     3
